DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  receiving measurements that are subject to ambiguities.  Such step of receiving measurements is essential because without such receiving step, it is unclear of how the method and system are even capable of operating or performing the operations set forth in the claims. The claims fail to clearly and distinctly define the applicant’s invention since the claims lack any particular inputs such as received signals from a plurality of satellites.  With such in mind, the metes and bounds of the claims lack any clear and definite meaning as a whole. The applicant appears to be attempting to incorporate limitations from the specification into the claims, which as noted above is improper.  Much of the language of the claims is simply a list of desired results using unclear language and do little to clearly and distinctly define the metes and bounds of any inventive subject matter.  Moreover, the conclusory limitation of “providing” fails to clearly set forth what the scope of such language encompasses, and as best understood and in its broadest reasonable interpretation, it merely represents combining data.  Again, such language fails to clearly set forth the applicant’s subject matter with regard to providing the correction information to GNSS receiver for correcting errors therein.  It is unclear what the scope of the claim language “wide-lane bias for a corresponding satellite” encompasses particularly in light of the fact that there are no signals associated with any satellites set forth in the claims.  The language “based on adaptive estimation responsive to tuned wide-lane dynamic noise” is indefinite and lacks any meaning.  It is unclear what the scope of “tuned wide-lane dynamic noise” encompasses.  Likewise, the language “based on adaptive estimation responsive to tuned narrow-lane dynamic noise” is indefinite and lacks any meaning.  It is unclear what the scope of “tuned narrow-lane dynamic noise” encompasses.  The language “within a supplemental wide- lane bias predictive filter” would appear to suggest that there is another, undefined predictive filter in light of the language “supplemental” yet the claims are devoid any such description of such.  The scope of “a satellite slow clock solution” lacks any definite limits within the boundaries of the claims.  The terminology “a narrow-lane bias/code-phase bias filter” is undefined in the claims.  Further, it is unclear and not readily understood of how and what manner “a correctional signal” is determined from all the ambiguities and biases as claimed.  It is also unclear where or what structure a correctional signal is provided to and for what purpose.  The metes and bound of the claim cannot be ascertained by one having ordinary skill in the art.
Regarding claim 2, the correctional signal comprises “code-bias or code-phase bias without setting forth where this information comes from, thus it is unclear.
Regarding claim 5, it is unclear and not readily understood of how and in what manner “a corresponding first WL threshold” and/or “a corresponding second WL threshold” are defined / determined.
Regarding claim 6, it is unclear and not readily understood of how and in what manner “a corresponding first NL threshold” and/or “a corresponding second NL threshold” are defined / determined.
Regarding claim 7, it recites the limitation “the first WL tuned dynamic noise” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it recites the limitation “the first NL tuned dynamic noise” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it recites the limitation “the first NL tuned dynamic noise” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it recites the limitation “the first NL tuned dynamic noise” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear and not readily understood of how and in what manner “a code-phase bias threshold” is determined.
Regarding claim 14, it is unclear and not readily understood of how and in what manner “a code bias threshold” is determined.
Other claims are also rejected based on their dependency of the defected parent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recites a method for providing a global satellite differential correction signal that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.  Thus, it does not integrate the abstract idea into a practical application.

Step 1 – Statutory Category
Claim 1 recite a method a method for providing a global satellite differential correction signal.

Step 2A, Prong One – Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry.  In Prong One, we evaluate whether the claim recites a judicial exception.  For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As set forth above, the claims recite a judicial exception since the claims set forth a plurality of mathematical algorithms as defined at least by the claimed steps of:
determining wide-lane, fixed ambiguities and corresponding a time-variant wide-lane bias for a corresponding satellite based on adaptive estimation responsive to tuned wide-lane dynamic noise within a supplemental wide-lane bias predictive filter for each satellite;
determining narrow-lane, fixed ambiguities, a satellite slow clock solution and a time-variant narrow-lane bias for a corresponding satellite based on adaptive estimation on adaptive estimation responsive to tuned narrow-lane dynamic noise within a narrow-lane bias/code-phase bias filter for each satellite; and
providing a correction signal comprising the wide-lane ambiguities, the time-variant wide-lane bias and the narrow-lane ambiguities and the time-variant narrow lane bias.

The Wide-Lane Filtering system and the Narrow-Lane Bias System appear, at best, to be representative of processors described as “filters” which perform some form of mathematical operations.  That is, each step/system is accomplished through a series of mathematical operations performed by a computer.  The step of “providing” merely combines information gleaned from the mathematical algorithms and thus represents another mathematical algorithm of combining information.
Since the claims recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two – Practical Application
If a claim recites a judicial exception, in Prong Two, we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  However, the claims lack any additional elements as the satellites are merely the source of signals supposedly being used by the method and system, though the claims never even recite such.  The “predictive filter” is simply a computing element/processor performing the mathematical operations.  Regarding the apparatus claims, claim language referring to a “wide-lane bias filtering system” and “narrow-lane bias filtering system” are seen only as computing elements/processor performing the mathematical operations.
All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology.  Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.

Step 2B – Inventive Concept
For Step 2B of the analysis, it is determined whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field.  Claims 1-24 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, there are no additional elements that transform the abstract idea into a patent eligible application of the abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Moreover, the dependent claims do no more than to introduce additional judicial exceptions due to the fact that they simply perform additional mathematical operations of calculating test statistics and comparing to thresholds for example.  Therefore, the claims are patent ineligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 25-35 of copending Application No. 17,302,572 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-24 are allowed over prior art.  However, 35 USC 112(b), 35 USC 101, and double patenting rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0286089 discloses method and system for providing a satellite correction signal with adaptive estimation of GNSS satellite biases.  A first pair of a wide-lane (WL), zero-difference (ZD) bias filter and corresponding supplemental WL bias predictive filter determines the time-variant wide-lane bias for a corresponding received satellite based on adaptive estimation responsive to tuned dynamic noise.  A second pair of narrow-lane (NL), zero-difference (ZD) bias filter and corresponding NL bias filter/code-phase bias filter determines the time-variant NL bias for a corresponding satellite based on adaptive estimation on adaptive estimation responsive to tuned dynamic noise.  A correction signal comprises the WL ambiguities, the time-variant WL bias and the NL ambiguities and the time-variant NL bias, along with code bias or code-phase bias for each received satellite within a corresponding GNSS constellation.
US 10,422,884 discloses methods and systems for performing Precise Point Positioning (PPP) ambiguity resolution using Global Navigation Satellite Systems (GNSS) triple frequency signals.  In an embodiment, the method may include computing, using a processing device, an L1/L2 or L2/L5 wide-lane fractional bias model, in which the bias is split into one direction-independent and three direction-dependent bias components for each satellite.  Additionally, the method may include resolving, using the processing device, PPP ambiguity using triple-frequency signals.  The method may also include applying, using the processing device, a carrier smooth carrier function to resolve measurement noise.  Resolving the PPP ambiguity may include fixing the L2/L5 wide-lane ambiguities in a geometry-free function.  Additionally, resolving the PPP ambiguity may include fixing the L1/L2 wide-lane ambiguities in a geometry-based function.  Similarly, resolving the PPP ambiguity may also include fixing the L1/L5 wide-lane ambiguities in a geometry-based function.
US 10,393,882 discloses global navigation satellite system receivers and, more particularly, to estimation of inter-frequency bias for ambiguity resolution in global navigation satellite system (GNSS) receivers.  Example methods include accessing carrier phase measurements and code measurements obtained for a plurality of satellite signals of a global navigation satellite system. Disclosed example methods also include determining an initial set of floating-point ambiguities based on the measurements, the initial set of floating-point ambiguities including inter-frequency bias (IFB).  Disclosed example methods further include performing a least squares search process based on the initial set of floating-point ambiguities to determine a set of integer ambiguities and an estimate of the IFB.  In some examples, an additional (e.g., wide-lane) filter is used to realize a combination of carrier phase and code IFB.  In some examples, IFB estimation is further realized by determining a median of IFB estimates over a window time.  In some examples, the resulting IFB estimate and the set of integer ambiguities are used to estimate a position of a receiver, determine a satellite correction signal, etc.
US 11,175,414 discloses a tracking module processes the determined correlations to track a carrier of the received composite signal for estimation of a change in phase over a time period between a receiver antenna and one or more satellite transmitters that transmit the received signal as the receiver changes position with respect to an initial position during the time period.  A relative position estimator estimates the relative position of the navigation receiver with respect to an initial position over the time period time by time-differencing of the phase measurements of the one or more tracked carrier signals.  Bias estimators can estimate or compensate for errors in initial position and temporal changes in receiver clock and tropospheric delay.
US 8,456,353 discloses a method and system for determining clock corrections for a satellite navigation system.  A satellite clock error is determined for each navigation satellite based on the pseudo-range code measurements, the carrier phase measurements, and broadcast satellite clock errors provided by a receiver network.  Differences are determined between the computed satellite clock errors and the broadcast clock errors for each satellite.  For each constellation, a clock reference satellite is selected from among the navigation satellites, where the clock reference satellite has the median value of clock error difference for that satellite constellation.  A correction is determined for the broadcast clock error by applying a function of the reference satellite's clock error to the broadcast clock error for each satellite in the one or more constellations.
US 8,451,168 discloses a new method for bias estimation on multiple frequencies with a Kalman filter is proposed.  It consists of four steps: First, a least-squares estimation of ranges, ionospheric delays, ambiguities, receiver phase biases and satellite phase biases is performed.  The code biases are absorbed in the ranges and ionospheric delays, and a subset of ambiguities is mapped to the phase biases to remove linear dependencies between the unknown parameters.  In a second step, the accuracy of the bias estimates is efficiently improved by a Kalman filter.  The real-valued a posteriori ambiguity estimates are decorrelated by an integer ambiguity transformation to reduce the time of ambiguity resolution.  Once the float ambiguities have sufficiently converged, they are fixed sequentially in a third step.  Finally, a second Kalman filter is used to separate the receiver and satellite code biases and the tropospheric delays from the ranges.
US 7,961,143 discloses a method for performing integer ambiguity resolution in a global navigation satellite system.  A set of ambiguities, which are associated with carrier phase measurements of at least some of the signals received from the satellites in an identified set of satellites, are identified.  Integer ambiguities are estimated and a best candidate set and a second best candidate set of integer ambiguity values are determined.  Upon determining that the best set of integer ambiguity values fail to meet a discrimination test, each ambiguity for which integer ambiguity values in the best candidate set and second best candidate set fail to meet predefined criteria are removed from the set of ambiguities to produce a reduced set of ambiguities.  The integer ambiguities in the reduced set of ambiguities are then resolved and an output is generated in accordance with the resolved integer ambiguities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646